


PLANTRONICS, INC.
CHANGE OF CONTROL SEVERANCE AGREEMENT
This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between Pamela Strayer (“Executive”) and Plantronics, Inc., a
Delaware corporation (the “Company”), effective as of July 16, 2012 (the
“Effective Date”).
RECITALS
1.It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Compensation Committee of the Board of Directors of the Company (the
“Committee”) recognizes that such consideration can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities. The Committee has determined that it is in the best interests of
the Company and its stockholders to assure that the Company will have the
continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control of the Company.


2.The Committee believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.


3.The Committee believes that it is imperative to provide Executive with certain
severance benefits upon Executive's termination of employment following a Change
of Control. These benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.


4.Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1.Term of Agreement. This Agreement will have an initial term of two (2) years
commencing on the Effective Date (the “Initial Term”). On the second anniversary
of the Effective Date, this Agreement will renew automatically for an additional
one (1) year term (the “Additional Term”) unless either party provides the other
party with written notice of non-renewal at least sixty (60) days prior to the
date of automatic renewal. Notwithstanding the foregoing sentence, if a Change
of Control occurs at any time during either the Initial Term or an Additional
Term, the term of this Agreement will extend automatically through the date that
is twenty-four (24) months following the effective date of the Change of
Control. If Executive becomes entitled to benefits under Section 3 or Section 4
during the term of this Agreement, the Agreement will not terminate until all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.


2.At-Will Employment. The Company and Executive acknowledge that Executive's
employment is and will continue to be at-will, as defined under applicable law.
If Executive's employment terminates for any reason, including (without
limitation) any termination that occurs other than during the period that is on
or within twenty-four (24) months after a Change of Control as provided herein,
Executive will not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement or as provided in any
employment agreement entered into between the Company and Executive, and the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses.


3.Change of Control. In the event of a Change of Control, and subject to
Executive's continued employment with the Company through the effective date of
such Change of Control, all outstanding equity awards will vest according to the
vesting schedule specified in the 2003 Stock Option Plan.




--------------------------------------------------------------------------------






4.Severance Benefits.


a.Termination without Cause or Resignation for Good Reason in Connection with a
Change of Control. If the Company terminates Executive's employment with the
Company without Cause or if Executive resigns from such employment for Good
Reason, and such termination occurs on or within twenty-four (24) months after a
Change of Control, and Executive signs and does not revoke a release of claims
with the Company (in a form reasonably acceptable to the Company) and provided
that such release of claims becomes effective no later than sixty (60) days
following the termination date or such earlier date required by the release
agreement (such deadline, the “Release Deadline”), then subject to this Section
4, Executive will receive the following:


i.Accrued Compensation. The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, and other benefits due to Executive
under any Company-provided plans, policies, and arrangements.


ii.Severance Payment. Executive will receive a lump-sum payment (less applicable
withholding taxes) equal to the sum of (A) 200% of Executive's annual base
salary as in effect immediately prior to Executive's termination date or (if
greater) at the level in effect immediately prior to the Change of Control, (B)
that prorata portion or all of Executive's annual target incentive bonus that
Executive has earned but not yet been paid (disregarding the requirement that
the participant must have been employed by the Company as of the date of payout
to earn any portion of or all of their annual incentive bonus); and (C) 200% of
Executive's annual target incentive bonus for the year in which the severance
payment under this Agreement set forth in this Section 4(a)(ii) is triggered.


iii.Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) or the California Continuation Benefits Replacement Act, as
amended (“Cal-COBRA”) for periods of coverage beyond that permitted by COBRA for
Executive and Executive's eligible dependents, within the time period prescribed
pursuant to COBRA, or Cal-COBRA, as applicable, the Company will reimburse
Executive for the COBRA (or, if applicable, Cal-COBRA) premiums for such
coverage (at the coverage levels in effect immediately prior to Executive's
termination) until the earlier of (A) a period of twenty-four (24) months from
the last date of employment of the Executive with the Company, or (B) the date
upon which Executive and/or Executive's eligible dependents becomes covered
under similar plans. COBRA (or, if applicable, Cal-COBRA) reimbursements will be
made by the Company to Executive consistent with the Company's normal expense
reimbursement policy. However, if the Company determines in its sole discretion
that it cannot provide the COBRA or Cal-COBRA benefits without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company will in lieu thereof provide to
Executive a taxable monthly payment in an amount equal to the monthly COBRA (or,
if applicable, Cal-COBRA) premium that Executive would be required to pay to
continue his or her group health coverage in effect on the date of his or her
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage), which payments will be made regardless of
whether Executive elects COBRA, or Cal-COBRA, as applicable, continuation
coverage.


iv.Equity Awards. Any equity awards (including, without limitation, any awards
of stock options, restricted stock, restricted stock units, and/or performance
shares or units) outstanding as of the date of such termination will vest in
full as to 100% of the unvested portion of the award.


v.Timing of Payments.


1.If the release of claims does not become effective by the Release Deadline,
Executive will forfeit any rights to severance or benefits under this Agreement.
In no event will severance payments or benefits be paid or provided until the
release of claims actually becomes effective. Any severance payments or benefits
under this Agreement that would be considered Deferred Compensation Severance
Benefits (as defined in Section 4(f)(i)) will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following
Executive's separation from service, or, if later, such time as required by
Section 4(f). Except as required by Section 4(f), any installment payments that
would have been made to Executive during the sixty (60) day period immediately
following Executive's separation from service but for the preceding sentence
will be paid to Executive on the sixtieth (60th) day following Executive's
separation from service and the remaining payments will be made as provided in
this Agreement.




--------------------------------------------------------------------------------






2.Unless otherwise required by Section 4(a)(v)(1) or Section 4(f), the Company
will pay any severance payments in a lump-sum payment payable within thirty (30)
days following Executive's termination date; provided, however, that no
severance or other benefits will be paid or provided until the release of claims
discussed in Section 4(a) becomes effective and irrevocable, and any severance
amounts or benefits otherwise payable between Executive's termination date and
the date such release becomes effective and irrevocable will be paid on the date
the release becomes effective and irrevocable. If Executive should die before
all of the severance amounts have been paid, such unpaid amounts will be paid in
a lump-sum payment promptly following such event to Executive's designated
beneficiary, if living, or otherwise to the personal representative of
Executive's estate.


b.Voluntary Resignation; Termination for Cause. If Executive's employment with
the Company terminates (i) voluntarily by Executive (other than for Good Reason
during the period that is on or within twenty-four (24) months after a Change of
Control) or (ii) for Cause by the Company, then Executive will not be entitled
to receive severance or other benefits except for those (if any) as may then be
established under the Company's then existing severance and benefits plans and
practices or pursuant to other written agreements with the Company.


c.Disability; Death. If the Company terminates Executive's employment as a
result of Executive's Disability, or Executive's employment terminates due to
his or her death, then Executive will not be entitled to receive any other
severance or other benefits except for those (if any) as may then be established
under the Company's then existing written severance and benefits plans and
practices or pursuant to other written agreements with the Company.


d.Termination not in Connection with a Change of Control. In the event
Executive's employment is terminated for any reason other than as provided in
Section 4(a), then Executive will be entitled to receive severance and any other
benefits only as may then be established under the Company's existing written
severance and benefits plans and practices or pursuant to other written
agreements with the Company.


e.Exclusive Remedy. In the event of a Change of Control, or a termination of
Executive's employment as set forth in Section 4(a) of this Agreement, the
provisions of Section 3 and Section 4, as applicable, are intended to be and are
exclusive and in lieu of any other rights or remedies to which Executive or the
Company may otherwise be entitled, whether at law, tort or contract, in equity,
or under this Agreement (other than the payment of accrued but unpaid wages, as
required by law, and any unreimbursed reimbursable expenses). Executive will be
entitled to no benefits, compensation or other payments or rights upon a Change
of Control or a termination of employment following a Change of Control other
than those benefits expressly set forth in Section 3 or Section 4 of this
Agreement.


f.Section 409A.


i.Notwithstanding anything to the contrary in this Agreement, no severance
payable to Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) (together, the “Deferred Compensation
Separation Benefits”) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.


ii.Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive's termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive's separation from service, will become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive's separation from service. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following Executive's
separation from service but prior to the six (6) month anniversary of the
separation, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive's death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.


iii.Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred




--------------------------------------------------------------------------------




Compensation Separation Benefits for purposes of clause (i) above.


iv.Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit (as defined below) will not constitute Deferred Compensation
Separation Benefits for purposes of clause (i) above.


v.The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.


g.Other Requirements. Executive's receipt of any payments or benefits under this
Section 4 will be subject to Executive continuing to comply with the terms of
any confidential information agreement executed by Executive in favor of the
Company and the provisions of this Agreement. In addition, as an express
condition to Executive's right to receive any payments or benefits under this
Section 4, Executive agrees that for a period of two years following Executive's
termination of employment with the Company, Executive will not solicit,
encourage, or induce any other employee of the Company to terminate his or her
employment with the Company. The foregoing will not prohibit Executive or any
entity with which Executive may be affiliated from hiring a current or former
employee of the Company.


5.Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this Section 5, would be subject to the excise tax imposed by Section
4999 of the Code, then Executive's benefits under Section 3 and Section 4(a)
respectively will be either:


a.delivered in full, or


b.
delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
reduction of cash payments; cancellation of awards granted “contingent on a
change in ownership or control” (within the meaning of Code Section 280G),
cancellation of accelerated vesting of equity awards; reduction of employee
benefits. In the event that acceleration of vesting of equity award compensation
is to be reduced, such acceleration of vesting will be cancelled in the reverse
order of the date of grant of Executive's equity awards.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company's
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 5, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may incur in connection with any calculations contemplated by this
Section 5.




--------------------------------------------------------------------------------






6.Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:


a.Cause. “Cause” will mean Executive's termination only upon:


i.Executive's willful failure, after receipt of at least one written warning,
(A) to comply with the Company's policies and practices applicable to the
Company's employees in similar job positions or to the Company's employees
generally or (B) to follow the reasonable instructions of Executive's
supervisor;


ii.Executive's engaging in willful misconduct which is demonstrably and
materially injurious to the Company;


iii.Executive's committing a felony, an act of fraud against, or the
misappropriation of property belonging to the Company; or


iv.Executive's breaching in any material respect the terms of this Agreement or
the Employee Patent, Secrecy and Invention Agreement between Executive and the
Company.


b.Change of Control. “Change of Control” will mean the occurrence of any of the
following events:


i.Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company, except that any change in the
ownership of the stock of the Company as a result of a private financing of the
Company that is approved by the Company's Board of Director (the “Board”) will
not be considered a Change of Control; or


ii.Change in Effective Control of the Company. A change in the effective control
of the Company which occurs on the date that a majority of members of the Board
is replaced during any twelve (12) month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board prior to
the date of the appointment or election. For purposes of this clause (ii), if
any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered a Change of Control; or


iii.Change in Ownership of a Substantial Portion of the Company's Assets. A
change in the ownership of a substantial portion of the Company's assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For purposes of this subsection (iii), gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.


For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.


Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.


c.Disability. “Disability” will mean that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. Termination
resulting from Disability may only be effected after at least thirty (30) days'
written notice by the Company of its intention to terminate Executive's
employment. In the event that Executive resumes the performance of substantially
all of his or her duties hereunder before the termination of his or her
employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.




--------------------------------------------------------------------------------






d.Good Reason. “Good Reason” will mean Executive's termination of employment
within ninety (90) days following the expiration of any cure period (discussed
below) following the occurrence of one or more of the following, without
Executive's consent:


i.A material reduction in Executive's base compensation as in effect immediately
prior to such reduction not including a substantially similar reduction that
applies to all similarly situated executives;


ii.The assignment to Executive of any duties, or the reduction of Executive's
duties, either of which results in a material diminution of Executive's
authority, duties, or responsibilities with the Company in effect immediately
prior to such assignment, or the removal of Executive from such position and
responsibilities, provided that such removal results in a material diminution of
Executive's authority, duties, or responsibilities with the Company; provided,
however, that a reduction in duties, position or responsibilities solely by
virtue of the Company being acquired and made part of a larger entity, whether
as a subsidiary, business unit or otherwise (as, for example, when the Chief
Executive Officer of the Company remains the Chief Executive Officer of the
Company following a Change of Control where the Company becomes a wholly owned
subsidiary of the acquiror, but is not made the Chief Executive Officer of the
acquiring corporation) will not constitute “Good Reason;”


iii.A material change in the geographic location at which Executive must perform
services (in other words, the relocation of Executive to a facility that is more
than twenty-five (25) miles from Executive's current location); or


iv.the failure of the Company to obtain the assumption of the Agreement by a
successor and/or acquirer.


Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.


e.Section 409A Limit. “Section 409A Limit” will mean the lesser of two (2)
times: (i) Executive's annualized compensation based upon the annual rate of pay
paid to Executive during the Executive's taxable year preceding the Executive's
taxable year of Executive's termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive's employment is terminated.


7.Successors.


a.The Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company's business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.


b.Executive's Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.




--------------------------------------------------------------------------------






8.Arbitration.


a.The Company and Executive each agree that any and all disputes arising out of
the terms of this Agreement, Executive's employment by the Company, Executive's
service as an officer or director of the Company, or Executive's compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration under the arbitration rules set forth in
California Code of Civil Procedure Sections 1280 through 1294.2, including
Section 1281.8 (the “Act”), and pursuant to California law. Disputes that the
Company and Executive agree to arbitrate, and thereby agree to waive any right
to a trial by jury, include any statutory claims under local, state, or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification Act, the
California Fair Employment and Housing Act, the Family and Medical Leave Act,
the California Family Rights Act, the California Labor Code, claims of
harassment, discrimination, and wrongful termination, and any statutory or
common law claims. The Company and Executive further understand that this
agreement to arbitrate also applies to any disputes that the Company may have
with Executive.


b.Procedure. The Company and Executive agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”).
The Arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing. The Arbitrator will have the power to award any
remedies available under applicable law, and the Arbitrator will award
attorneys' fees and costs to the prevailing party, except as prohibited by law.
The Company will pay for any administrative or hearing fees charged by the
Arbitrator or JAMS except that Executive will pay any filing fees associated
with any arbitration that Executive initiates, but only so much of the filing
fees as Executive would have instead paid had he or she filed a complaint in a
court of law. The Arbitrator will administer and conduct any arbitration in
accordance with California law, including the California Code of Civil
Procedure, and the Arbitrator will apply substantive and procedural California
law to any dispute or claim, without reference to rules of conflict of law. To
the extent that the JAMS Rules conflict with California law, California law will
take precedence. The decision of the Arbitrator will be in writing. Any
arbitration under this Agreement will be conducted in Santa Cruz County,
California.


c.Remedy. Except as provided by the Act and this Agreement, arbitration will be
the sole, exclusive, and final remedy for any dispute between Executive and the
Company. Accordingly, except as provided for by the Act and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration.


d.Administrative Relief. Executive understands that this Agreement does not
prohibit him or her from pursuing any administrative claim with a local, state,
or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, including, but not limited to,
the Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers' Compensation
Board. This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.


e.Voluntary Nature of Agreement. Each of the Company and Executive acknowledges
and agrees that such party is executing this Agreement voluntarily and without
any duress or undue influence by anyone. Executive further acknowledges and
agrees that he or she has carefully read this Agreement and has asked any
questions needed for him or her to understand the terms, consequences, and
binding effect of this Agreement and fully understand it, including that
Executive is waiving his or her right to a jury trial. Finally, Executive agrees
that he or she has been provided an opportunity to seek the advice of an
attorney of his or her choice before signing this Agreement.




--------------------------------------------------------------------------------






9.Notice.


a.General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when delivered by a private courier service
such as UPS, DHL or Federal Express that has tracking capability. In the case of
Executive, mailed notices will be addressed to him or her at the home address
which he or she most recently communicated to the Company in writing. In the
case of the Company, mailed notices will be addressed to its corporate
headquarters, and all notices will be directed to the attention of its
President.


b.Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 9(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than ninety (90) days after
the giving of such notice). The failure by Executive to include in the notice
any fact or circumstance which contributes to a showing of Good Reason will not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing his or her rights hereunder.


10.Miscellaneous Provisions.


a.No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any such payment be reduced
by any earnings that Executive may receive from any other source.


b.Waiver. No provision of this Agreement will be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party will be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.


c.Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


d.Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this
Agreement.


e.Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions). Any claims or legal actions by
one party against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) will be
commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.


f.Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.


g.Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.


h.Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
[Signature Page to Follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
COMPANY
PLANTRONICS, INC.
 
 
 
 
By:
/s/ Richard R. Pickard
 
 
Richard R. Pickard
 
Title:
Vice President, Legal - General Counsel and Secretary
 
Date:
July 19, 2012
 
 
 
EXECUTIVE
By:
/s/ Pamela Strayer
 
 
Pamela Strayer
 
Title:
Senior Vice President and Chief Financial Officer
 
Date:
July 19, 2012





